DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	See the Office action dated May 8, 2020 of parent application, 16/831,690, for the Examiner’s treatment of functional claim limitations. To reiterate, no claim limitations in this application invoke interpretation under 35 U.S.C. 112(f).

Claim Objections
Claims 1 and 13 are objected to because of the following informalities: On line 11 of both claims, “the two rectangles” should be to amended to “the tworecess portions or through-holes.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4,13-17, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, on lines 11 and 12, claims 1 and 13 each recite “an extending [or an extending diagonally] through each one of the two rectangles overlaps a center of a light receiving surface of the imager.” The Examiner submits that the phrase “an extending” of these limitations is indefinite because it is unclear whether Applicant is referring to the simple line connecting the recess/through-holes in, e.g., Fig. 12 or is referring to the extension lines connecting the recess/through-holes of, e.g., Fig. 16, which define two different, mutually exclusive embodiments of the instant invention. Claims 2-4,14-17, and 20 are rejected as indefinite because they either depend on or reference claims 1 and 13 and fail to remedy their indefiniteness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5,6,9,10,18, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, and 5 of U.S. Patent No. 10,884,259 and over claims 5 and 7 of U.S. Patent No. 11,402,653. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,2, and 5 of U.S. Patent No. 10,884,259 and claims 5 and 7 of U.S. Patent No. 11,402,653 anticipate instant claims 5,6,9,10,18, and 19 as follows:
Instant claim
Anticipatory claim of ‘259 patent
Anticipatory claim of ‘653 patent
5
1
5
6
2
5
9
1
5
10
2
5
18
5
7
19
5
7


Note that, due to the indefiniteness rejections of instant claims 1 and 13 above, the Examiner has been unable to make a determination as to double patenting between those claims and claims of the ‘259 patent and the ‘653. However, any amendment by Applicant to instant claims 1 and 13 to overcome the indefiniteness rejections might present double patenting issues. 

 





Allowable Subject Matter
1.	Claims 5,6,9,10,18, and 19 recite allowable subject matter. However, the claims will not be officially allowed until the double patenting issues detailed above have been resolved. See the Office action dated September 3, 2020 of parent application, 16/831,690, for more information regarding the reasons for allowance. Additionally, claim 9 is broader than claims allowed in parent application. However, the Examiner submits that the prior art still fails to disclose its features. Mogamiya’s Fig. 4 (US 2008/0225126) fails to illustrate recess-connecting lines overlapping a center of an imager. Furthermore, Seo’s Fig. 3 (US 2007/0222544) also fails to sufficiently demonstrate recess-connecting lines overlapping a center of an imager. Park et al. (US 2015/0296112) illustrates recess-connecting lines overlapping an optical axis. However, Park’s recess-restrictor assembly is configured on a camera module’s optical assembly. Thus, it fails to disclose the claimed requirement of an imager fixed to a movable member.

2.	Claims 7,8,11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 7,8,11, and 12 are allowable because they depend on claim 5 and 9 and are patentable distinct from claims of the ‘259 patent and ‘653 patent.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
12/3/2022